GOLDTHWAITE, J.
The adtufÍ&40, provides that the Judjjes-of-the County Courts, shalljiáye*power to grant certio-rari^-, .returnable to the Circuit ;Cpuytsdift the same-manner that" they ai-e allowed to grant thp- -sapie --returnable to their oWri'Courts: Meek’s Supplement,.^; íB¿t4-his gives them no authority to award writs of certiorari'^ in cases of forcible entry .aM’detáiner, because these writs,-‘pfovidus to the statute, could not behnade returnable to the County-Courts. The only effect intended by this act, was to altáwl ,íhe‘.;-judges of the County Court,-to send such cases to the Ghciiit ‘Courts, as they might hátfe.Concurrent jurisdiction over, yby means of the certiorari, arid the terms of the statute apply, solely tO-the ordinary actions beftire Justices of the Peace.
• '.THejudgment of the Circuit Court-is.-aflrmed.